DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed November 17th, 2022 has been entered. Claim 10 has been amended. Claim 28 has been added. Claims 2-10, 12-15 and 19-28 remain pending. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-10, 12-15 and 19-28 are rejected under 35 U.S.C. 103 as being unpatentable over Shamir (US 5369261) in view of Massen (DE 4330815) and further in view of article “How Custom Warehouse Labels Increase Efficiency”. The citations for Massen (DE 4330815) below are based off of the English translations of the specification and claims, which have been provided. 
Regarding claim 2, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays (Col. 4 lines 1-4) at least one color (Col. 2 lines 48-50) is provided in brightness levels L (Col. 2 lines 60-61) corresponding to levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”) from minimum to maximum brightness (Col. 17 lines 29-38), wherein the respective brightest and darkest level substantially corresponds to white (Col. 17 lines 27-33 “extremes of color and intensity”) and black (Col. 17 lines 35-38), respectively.
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 10 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 10, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 3, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the brightness levels are distributed at substantially equal distances on a brightness scale (Col. 17 lines 43-48) of the respective color, the brightness scale being a linear scale (Col. 17 lines 47-48), a logarithmic scale, or a scale having an intermediate characteristic therebetween (Col.  17 lines 43-46) in order to ensure their distinction by the bare eye (Col. 28 lines 56-59).
Regarding claim 4, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein any number of colors (Col. 4 lines 5-14), are provided. 
Shamir (US 5369261) teaches the claimed invention except for specifically providing at most 8 colors, at most 7 colors, or at most 6 colors. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to use at most 8 colors, at most 7 colors, or at most 6 colors, as the colors are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 5, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the colors comprise one, two or three primary colors of three primary colors (Col. 17 lines 24-27), and the three primary colors yield white in the case of additive mixing or yield black in the case of subtractive mixing (Col. 21 lines 39-42).
Regarding claim 6, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein additionally at least one color is provided that is a 1:2 mixture or a 1:1 mixture of two primary colors (Col. 28 lines 56-59) according to brightness values, and all colors are primary colors or such mixtures (Col. 28 lines 56-61). 
Regarding claim 7, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the allocation field has a surface area of 1 mm^2 (Col. 33 lines 20-22). Shamir states that the surface area is determined by the sensor which detects the marking array, and the surface area may be sufficiently large (Col. 33 lines 43-55).
Shamir lacks teaching a method for marking and sorting a plurality of objects wherein the allocation field has a surface area of at least 9 cm^2 in order to provide a clear distinction by the bare eye. 
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that one having ordinary skill in the art would select a surface area sufficient to be detected by the bare eye instead of a sensor, wherein the surface area may be at least 9 cm^2. 
Regarding claim 8, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein a first and a second allocation field are provided (Col. 4 lines 1-4), the first allocation field being at least 50% larger in at least one dimension than the second allocation field (Col. 33 line 65-Col. 34 line 5). 
Regarding claim 9, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the marking arrays are applied to a self-adhesive carrier (Col. 3 lines 63-66). 
Regarding claim 10, Shamir (US 5369261) teaches a method for marking and sorting a plurality of objects (Col. 5 lines 39-42 “packaging labelling”) based on a color matrix (Col. 5 lines 45-48), the color matrix including a plurality of different colors each at a different brightness level (Col. 2 lines 48-55 “color and intensity”), the method comprising,
marking each object with a marking array of a set of marking arrays (Col. 4 lines 1-4), each marking array comprising at least one allocation field (Col. 2 lines 48-55), 
wherein the at least one allocation field of each marking array has a manifestation that includes a color of a brightness level from the color matrix (Col. 2 lines 48-55 “color and intensity”) assigned to information (Col. 5 lines 17-21, 36-42), whereby; 
each object is assigned information (Col. 5 line 41 “packaging labelling”) by the marking array (Col. 4 lines 1-4) marked on the respective object (Col. 3 lines 63-66). 
Shamir shows a marking array containing specific information applied to a parcel (Fig. 3, Col. 6 lines 58-66) but does not teach assigning a destination to a color of a brightness level of the color matrix wherein the at least one allocation field of each marking array has a manifestation that includes a color of a brightness level from the color matrix assigned to a destination. 
Massen (DE 4330815) teaches a method of marking arrays for marking objects (Paragraph 0004 lines 6-8), wherein destinations are assigned to a color of a brightness level (Paragraph 0023 lines 2-5) and wherein the at least one allocation field of each marking array has a manifestation that includes a color (Paragraph 0004 lines 8-9 “m colors”) of a brightness level from the color matrix (Paragraph 0004 line 10), such that an object can be assigned to a destination by affixing a marking array (Paragraph 0004 lines 19-25). Massen states that this process of identifying and sorting of objects is performed safely, quickly, and with low operating costs (Paragraph 0004 lines 3-4). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include assigning a destination to a color of a brightness level of the color matrix wherein the at least one allocation field of each marking array has a manifestation that includes a color of a brightness level from the color matrix assigned to a destination as taught by Massen (DE 4330815) in order to specify the information which may be assigned to an object in an efficient manner for sorting objects.
Additionally, Shamir (US 5369261) lacks teaching a method for sorting a plurality of objects comprising ordering the plurality of objects according to a predetermined sequence of removal, each color from the color matrix having a respective place within the predetermined sequence of removal, and removing the plurality of objects in an order starting from one end of the predetermined sequence, wherein, in the predetermined sequence of removal, each color is either lighter than an immediately preceding color or darker than an immediately preceding color of the same brightness level, whereby one end of the predetermined sequence of removal corresponds to a lightest color in the color matrix and another end of the predetermined sequence of removal corresponds to a darkest color in the color matrix of the same brightness level, the ordering of colors of the same brightness levels being consistent with the brightness impression of the colors to the naked eye, and wherein the objects marked by an allocation field of the same color are arranged consecutively and in the same sense of increase of brightness as the colors. 
Massen (DE 4330815) teaches a method for sorting a plurality of objects comprising ordering the plurality of objects according to a predetermined sequence of removal (Paragraph 0004 lines 1-4), each color from the color matrix having a respective place within the predetermined sequence of removal (Paragraph 0018 lines 11-12) and removing the plurality of objects in an order starting from one end of the predetermined sequence (Paragraph 0004 lines 19-25), wherein, in the predetermined sequence of removal, each color is either lighter than an immediately preceding color or darker than an immediately preceding color of the same brightness level (Fig. 4 ‘F1-F16’, Paragraph 0004 lines 8-12), whereby one end of the predetermined sequence of removal corresponds to a lightest color in the color matrix and another end of the predetermined sequence of removal corresponds to a darkest color in the color matrix of the same brightness level (Paragraph 0018 lines 1-6), the ordering of colors of the same brightness levels being consistent with the brightness impression of the colors to the naked eye (Paragraph 0018 lines 3-6), and wherein the objects marked by an allocation field of the same color are arranged consecutively and in the same sense of increase of brightness as the colors (Fig. 4 ‘F1-F16’, Paragraph 0018 lines 11-12). Massen explains that this process of identifying and sorting of objects is performed safely, quickly, and with low operating costs (Paragraph 0004 lines 3-4). Additionally, Massen states that determining a predetermined sequence with color and brightness orders and sortation of objects based on that sequence is well known to a person having ordinary skill in the art (Paragraph 0018 lines 7-12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include ordering the plurality of objects according to a predetermined sequence of removal, each color from the color matrix having a respective place within the predetermined sequence of removal, and removing the plurality of objects in an order starting from one end of the predetermined sequence, wherein, in the predetermined sequence of removal, each color is either lighter than an immediately preceding color or darker than an immediately preceding color of the same brightness level, whereby one end of the predetermined sequence of removal corresponds to a lightest color in the color matrix and another end of the predetermined sequence of removal corresponds to a darkest color in the color matrix of the same brightness level, the ordering of colors of the same brightness levels being consistent with the brightness impression of the colors to the naked eye, and wherein the objects marked by an allocation field of the same color are arranged consecutively and in the same sense of increase of brightness as the colors as taught by Massen (DE 4330815) in order to utilize the information that had been provided by a marking array in order to sort objects in an efficient, and well-known manner. 
Finally, Shamir (US 5369261) lacks teaching the color matrix including a plurality of different colors each discernable by human eye.
An article titled “How Custom Warehouse Labels Increase Efficiency” teaches a method for marking and sorting a plurality of objects (Page 1 line 1-Page 2 line 3) wherein the at least one allocation field of each marking array has a manifestation that includes at least a combination of color at a respective brightness level (Page 2, “More Efficient Search Options”, lines 3-7), and wherein a color matrix includes a plurality of different colors, each discernable by human eye (Page 2, “More Efficient Search Options”, lines 3-5). This article states that by using manifestations which are discernable by the human eye, operators may determine an item though a quick glance, therefore increasing overall efficiency (Page 2, “More Efficient Search Options”, lines 3-10). Additionally, the color coding as mentioned is said to be an excellent option for placing items in designated sections of a warehouse, and states that the color coded labeling system may be as simple or complex as needed (Page 2 “Better Organization”, Page 3 “Smart Solutions”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Shamir (US 5369261) to include manifestations which are all discernable by the human eye as taught by the article “How Custom Warehouse Labels Increase Efficiency” in order to increase the efficiency in a system.
Regarding claim 12, Shamir (US 5369261) teaches a method for marking a plurality of objects wherein the order of at least two colors which corresponds to the brightness impression of those colors to the bare eye (Col. 28 lines 56-59). 
Regarding claim 13, Shamir (US 5369261) teaches a set of objects (Col. 5 lines 39-42) provided with respective marking arrays (Col. 2 lines 48-55) according to claim 10 (see above regarding claim 10). 
Shamir lacks teaching a set of objects sorted according to claim 10.
Massen (DE 4330815) teaches a set of objects (Paragraph 0011 lines 1-4) sorted according to claim 10 (see above regarding claim 10). 
Regarding claim 14, Shamir (US 5369261) teaches a set of objects wherein the marking arrays are printed on respective labels (Col. 3 lines 44-51) and the labels are affixed to the surface of the respective objects (Fig. 3 #40, Col. 3 lines 62-66). 
Regarding claim 15, Shamir (US 5369261) teaches a set of objects wherein the objects are parcels (Fig. 3 #42) being transported to a recipient (Col. 5 lines 39-42). 
Regarding claim 19, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein all the colors are primary colors or mixtures thereof (Col. 17 lines 24-27). 
Regarding claim 20, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the manifestation comprises a pattern (Col. 34 lines 19-23). 
Regarding claim 21, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein any number of colors (Col. 4 lines 5-14), are provided. 
Shamir (US 5369261) teaches the claimed invention except for specifically providing at most 5 colors. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to use at most 5 colors, as the colors are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 22, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein colors (Col. 4 lines 5-14) and brightness levels (Col. 2 lines 60-61) other than black or white are provided. 
Shamir (US 5369261) teaches the claimed invention except for specifically providing five colors and four brightness levels. It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention to use five colors and four brightness levels, as the colors as well as the levels of brightness are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 23, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays all colors are provided in brightness levels L (Col. 2 lines 60-61) corresponding to a number of levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”) from minimum to maximum brightness (Col. 17 lines 29-38).
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 10 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 10, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 24, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays all colors are provided in brightness levels L (Col. 2 lines 60-61) corresponding to a number of levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”).
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 6 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 6, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 25, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein in the set of marking arrays at least one color is provided in brightness levels L (Col. 2 lines 60-61) corresponding to a number of levels (Fig. 2, shows 5 levels #26-34; Col. 4 lines 34-35 state example with 64 levels “k”).
Shamir (US 5369261) teaches the claimed invention except for specifically using at most 6 levels of brightness. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reduce the number of brightness levels to 6, as the levels of brightness in the instant application are deciphered by the naked eye instead of an automatic detection unit. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007).
Regarding claim 26, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the allocation field has a surface area of 1 mm^2 (Col. 33 lines 20-22). Shamir states that the surface area is determined by the sensor which detects the marking array, and the surface area may be sufficiently large (Col. 33 lines 43-55).
Shamir lacks teaching a method for marking and sorting a plurality of objects wherein the allocation field has a surface area of at least 20 cm^2 in order to provide a clear distinction by the bare eye. 
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A). In the instant case, it is the position of the Examiner that one having ordinary skill in the art would select a surface area sufficient to be detected by the bare eye instead of a sensor, wherein the surface area may be at least 20 cm^2.
Regarding claim 27, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein a first and a second allocation fields are provided (Col. 4 lines 1-4), the first allocation field being at least 100 % larger in at least one dimension than the second field (Col. 34 lines 3-5).
Regarding claim 28, Shamir (US 5369261) teaches the method for marking and sorting a plurality of objects wherein the method is implemented with at least two colors (Col. 4 lines 30-32) each with at least two brightness levels (Col. 4 lines 32-35). 
Response to Arguments
Applicant's arguments filed November 17th, 2022 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument that the prior art does not disclose the claimed sorting and arranging objects to be removed or distributed in a sequence detectable by the naked eye, and instead requires detecting and arranging by machines, the Examiner would like to clarify that the article titled “How Custom Warehouse Labels Increase Efficiency” explains that custom labeling is one of the simplest means for smarty organizing and tracking items (Page 2 lines 1-2), and items may be clearly labeled to determine where the item should be distributed and also help identify which items should be removed first when needed, and the labeling may be as simple or complex as needed (Page 2, “Better Organization” lines 3-8). The article “How Custom Warehouse Labels Increase Efficiency” also explains that color coded labeling can give humans an easy way to identify the item at a quick glance, leading to a more efficient sorting process (Page 2, “More Efficient Search Options”, lines 2-10), therefore explaining the benefits of arranging objects to be removed or distributed in a sequence detectable by the naked eye. 
Regarding the Applicant’s argument that the article “How Custom Warehouse Labels Increase Efficiency” does not mention that color in combination with brightness levels may have an additional advantage, that the inherent brightness of the colors may be used to establish a sequence that is easily and unambiguously recognizable by a person, nor that the number of colors and the brightness levels must be restricted so that the colors and the brightness levels can be unambiguously distinguished, the Examiner would like to clarify that the article states that the labeling may be as simple or complex as needed (Page 2, “Better Organization” lines 3-8), and that the color coded labeling can give humans an easy way to identify the item at a quick glance, leading to a more efficient sorting process (Page 2, “More Efficient Search Options”, lines 2-10), it is clear that the number of different color coded labels is selected such that the system is as simple or complex as necessary, while maintaining that workers easily identify the label at a glance, such that the labels are unambiguously distinguished. As stated above (see claim 10), Shamir (US 5369261) teaches a method of marking packages with labels of a color and a specific brightness level by stating that the color system may be used for labelling different items (Col. 5 lines 31-43), wherein a region is provided with a corresponding N color at K intensity (Col. 6 lines 54-56). By modifying Shamir to provide labels discernable by the naked eye as taught by the article “How Custom Warehouse Labels Increase Efficiency”, it would have been obvious to a person having ordinary skill in the art to maintain labels of N colors at K intensities which are unambiguously distinguished by the human eye to maintain the efficiency of the system. 
In response to applicant's argument that it would not have been obvious to combine the teaching of Shamir and Massen because Shamir’s method of using micron scale areas could not satisfy the requirements of Massen, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, Shamir provides multiple potential uses of the labeled objects, and Massen specifically explains the process of separating objects based on the colored marking applied to the object (Paragraph 0004 lines 1-4). Therefore, it would have been obvious to a person having ordinary skill in the art that the separating process as taught by Massen may be used to separate labeled objects as taught by Shamir in order to sort objects based on the label applied thereto.  Additionally, considering the teachings of the article “How Custom Warehouse Labels Increase Efficiency”, it was previously explained how the labels as taught by Shamir may be modified such that the labels are unambiguously distinguished by the human eye in order to improve the efficiency of a system. 
Regarding the Applicant’s argument that Massen does not teach creating a sequence and arranging the plurality of objects according to a predetermined sequence and removing the plurality of objects in an order from one end of the sequence, the Examiner would like to clarify that Massen states that the objects are marked with m colors of n color tones and k color intensities, wherein the system is established by selecting and arranging a subset of colors (Paragraph 0004 lines 9-12). Massen explains that the objects are automatically sorted by detecting the color of the marking in order to identify the object (Paragraph 0004 lines 19-23), and controlling a sorting device which removes the plurality of objects according to the color of the marking (Paragraph 0004 lines 24-25).  Additionally, Massen shows a predetermined sequence of 16 colors (Fig. 4, F1 to F16) which are available for the marking of objects, and explains that the color coding can be defined as pure coding of the color tones, as coding of the color tone and/or color saturation and/or color intensity, wherein items are classified in a color classification method such that the assignment of an item is an “n- out of m code” (Paragraph 0018 lines 1-12). Finally, Massen explains that based on the detected color, the ejection computer determines the ejector for this product to be removed at the correct time (Paragraph 0023 lines 1-5). Therefore, Massen teaches detecting a color of the marking, arranging the item to the correct “n- out of m code” assignment, and controlling a sorting device to remove the object into the correct container. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Molly K Devine whose telephone number is (571)270-7205. The examiner can normally be reached Mon-Fri 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.K.D./Examiner, Art Unit 3653                                                                                                                                                                                                        
/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653